Citation Nr: 0507437	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  93-14 872	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to benefits 
under 38 U.S.C. § 1151 for additional disability claimed due 
to a surgical hiatal hernia repair performed at a VA medical 
facility in 1957.

2.  Entitlement to an increased disability rating for a 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

The veteran had active service from September 1946 to March 
1948 and from September 1948 to July 1954. 

Procedural history

The claim under 38 U.S.C. § 1151

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  

In May 1995, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a hiatal hernia repair.  In a January 1996 
rating decision, the RO denied the claim as not well 
grounded.  The veteran filed a notice of disagreement with 
that decision, and a statement of the case (SOC) was prepared 
in June 1996.  The veteran submitted a VA Form 21-4138 in 
July 1996 which mentioned the § 1151 claim among a list of 
several other claims, but which did not express the veteran's 
intent to appeal the issue.  In February 1997, the veteran 
submitted a VA Form 9 (substantive appeal) as to the § 1151 
issue.  In March 1997, the RO informed the veteran that his 
Form 9 was not filed in a timely manner and therefore did not 
perfect the appeal.  The veteran disagreed with that 
decision, and in July 1998 the RO prepared a SOC as to the 
issue of whether the veteran had filed a timely appeal as to 
compensation under 38 U.S.C.A. § 1151.  However, the veteran 
did not file a substantive appeal as to that issue.  The RO's 
decisions as to both the claim under § 1151 and the 
timeliness of the veteran's appeal as to that issue thus 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).   

The RO interpreted the veteran's untimely February 1997 VA 
Form 9 as a request to reopen the claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151.  That 
request was denied by a rating decision dated in July 1998 on 
the basis that new and material evidence had not been 
received.  The veteran subsequently submitted a VA Form 9, 
which was treated by the RO as a notice of disagreement.  A 
SOC was prepared in August 1998 on the matter of whether the 
veteran had submitted new and material evidence to reopen the 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for residuals of the transthoracic repair of the esophageal 
hernia.  In October 1998 the veteran submitted a duplicate VA 
Form 9, which was interpreted a timely substantive appeal as 
to the § 1151 issue.

The Board remanded the § 1151 issue in March 1999 for further 
evidentiary development and readjudication by the RO.  In a 
November 2002 supplemental statement of the case (SSOC), the 
RO denied the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 on the merits.  The 
case was subsequently remanded twice by the Board, in June 
2003 and December 2003, for purely procedural matters (to 
honor a hearing request and compliance with the VCAA duty to 
notify).  

The veteran and his attorney failed to report for a requested 
Travel Board hearing at the RO that was scheduled to be 
conducted in October 2003.  To the Board's knowledge, they 
have offered no explanation as to why they were unable to 
appear and have since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(d) (2004) [failure to appear for a 
scheduled hearing treated as withdrawal of request].  

The increased rating claim

The issue of entitlement to an increased disability rating 
for the veteran's service-connected duodenal ulcer, which was 
subject to a remand by the United States Court of Appeals for 
Veterans Claims (the Court), is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
procedural history of that issue figures largely in the 
reasons for its remand and will be discussed below.



Issues not on appeal

In the March 1999 decision, the Board denied the veteran's 
claim of entitlement to a temporary total rating under 
38 C.F.R. § 4.29 based upon hospitalization in July 1992.  It 
does not appear that this issue was appealed to the Court 
along with the increased rating issue, which was also denied 
by the Board.  Accordingly, the Board's decision as to that 
issue is final.  See 38 C.F.R. § 20.1100 (2004).

The Board also notes that it has twice referred a claim of 
entitlement to service connection for a psychiatric disorder 
to the RO.  The RO has since made attempts to develop the 
claim, and it is unclear whether the veteran currently wishes 
to pursue it.  In any event, the psychiatric claim has not 
yet been adjudicated and it is therefore not before the Board 
on appeal.  



FINDINGS OF FACT

1.  In an unappealed January 1996 rating decision, the RO 
denied benefits pursuant to 38 U.S.C. § 1151 for residuals of 
a hiatal hernia repair. 

2.  The evidence associated with the claims file subsequent 
to the RO's January 1996 rating decision is not new and is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's January 1996 decision denying benefits pursuant 
to 38 U.S.C. § 1151 for a hiatal hernia repair is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004). 

2.  Since the RO's January 1996 decision, new and material 
evidence has not been received, and so the veteran's claim of 
entitlement to service connection for benefits pursuant to 38 
U.S.C. § 1151 for additional disability due to a hiatal 
hernia repair is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to benefits 
under the provisions of 38 U.S.C. § 1151 for residuals of a 
surgical hiatal hernia repair.

The veteran is seeking to reopen a claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
additional disability claimed as due to a hiatal hernia 
repair which was done at a VA facility.  

Initial matter 

As was noted in the Introduction, in its March 1999 decision 
the Board remanded the issue of whether new and material 
evidence had been received to reopen a claim of entitlement 
to § 1151 benefits for additional evidentiary development and 
readjudication.  In the November 2002 SSOC, the RO 
readjudicated the claim and denied it in the merits.  

Regardless of the RO's readjudication on the merits, however, 
the Board must still address the matter of new and material 
evidence here.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
benefits under the provisions of 38 U.S.C. § 1151 for 
residuals of a surgical hiatal hernia repair by finding that 
the claim was not well grounded.  The VCAA eliminated the 
concept of a well-grounded claim, and superseded the Court's 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.

In the November 2002 SSOC the RO denied benefits under the 
provisions of 38 U.S.C. § 1151 for residuals of a surgical 
hiatal hernia repair based on the substantive merits of the 
claim.  Thus, any procedural defect contained in past RO 
adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that 
Quartuccio specifically applies to issues involving the 
submission of new and material evidence.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the various rating decisions, SOCs, and SSOCs of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in May 2004, 
with a copy to his representative, which was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant service connection under the 
provisions of 38 U.S.C. § 1151, it enumerated the evidence 
already received, and it provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the May 
2004 VCAA letter, the RO informed the veteran that "We will 
make reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies[...]We will also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The May 2004 letter specifically requested that the veteran 
supply "the name of the person, agency, or company who has 
records that you think will help us decide your claim; the 
address of this person, agency, or company; the approximate 
time frame covered by the records; and the condition for 
which you were treated, in the case of medical records."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter included a request 
that "If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The Board finds that May 2004 letter properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion the Secretary 
would attempt to obtain on behalf of the veteran.  The Board 
notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
the veteran's claim under § 1151 was initially adjudicated by 
the RO in July 1998, prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to the initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2004).  

In any event, as explained above the veteran was provided 
with VCAA notice after the enactment of that law, and the 
issue has subsequently been readjudicated.  Thus, any 
deficiencies have been rectified.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

Finally, it appears that there is no reasonable possibility 
that any additional evidence exists.  The veteran's six 
volume VA claims folder has been carefully reviewed, and 
there is no hint that any further evidence exists.  The 
veteran through counsel has indicated that no additional 
evidence exists.  The Court has held that there is no duty 
under the VCAA to notify the veteran of the evidence needed 
to substantiate a claim where there is no reasonable 
possibility that any further assistance would aid him in 
substantiating a claim.  See Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

Notwithstanding the fact that the duty to assist appears to 
be inapplicable as to this issue, the veteran has been 
accorded ample opportunity to present evidence and argument 
as required by the Court's jurisprudence in general.  See 
also 38 C.F.R. § 3.303 (2004).  The RO in fact assisted the 
veteran extensively in obtaining evidence.  As noted above, 
he was offered a hearing, but he and his attorney failed to 
attend.  The Board notes that the veteran's attorney has 
offered no written argument on the veteran's behalf.  He has 
forwarded statements from the veteran, and in May 2004 he 
submitted a letter stating that the veteran had no additional 
evidence to provide.  The Board will address the veteran's 
statements and contentions below.  

Pertinent law and regulations

38 U.S.C. § 1151

In general, when a veteran suffers additional disability or 
death as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991).

The veteran's current claim under 38 U.S.C. § 1151 was filed 
in February 1997.  38 U.S.C. § 1151, was amended, effective 
for claims filed on or after October 1, 1997.  In pertinent 
part, 38 U.S.C. § 1151 now requires that additional 
disability as a result of VA medical treatment must be based 
on "carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable."

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003. 

Under the pre-October 1997 version of 38 U.S.C. § 1151 the 
veteran needs only to show that he incurred additional 
disability which is the result of VA hospitalization, medical 
or surgical treatment.  The pre-October 1, 1997 version of 
section 1151 is applicable here since it is obviously more 
favorable to the veteran in that carelessness, negligence and 
the like on the part of VA need not be established in order 
for him to prevail.

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in February 1997, prior to his date.  Therefore, the earlier 
version of the law is applicable in this case.  

Accordingly, the law states that, in general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2004).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.
 
Analysis

The veteran seeks to reopen a claim of entitlement to 
compensation under the provisions of 38 U.S.C. § 1151 for 
additional disability claimed due to a hiatal hernia repair 
performed at a VA medical facility in 1957.  In a February 
1997 VA Form 9, the veteran identified the claimed additional 
injury as damage to the left rib cage, lower rib ends and 
heart damage.  In a December 1999 statement, he added a left 
shoulder disorder and elbow disorder.  In a March 2000 
statement, he added unspecified conditions of the lungs, 
diaphragm, esophagus, stomach, intestines, liver, pancreas 
and kidneys.  In a September 2003 statement, he included 
disorders of the wrist and hand.

New and material evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to compensation 
under 38 U.S.C. § 1151 for additional disability claimed due 
to a surgical hiatal hernia repair.  

In general, in order to establish entitlement to compensation 
benefits pursuant to 
38 U.S.C. § 1151, there must be (1) evidence of a current 
disability; (2) evidence of the incurrence or aggravation of 
such disability as the result of VA hospitalization or 
treatment; and (3) medical evidence of a nexus between the 
asserted injury or disease and the current disability.  See 
Jones v. West, 12 Vet. App. 460, 464 (1999).

At the time of the unappealed January 1996 rating decision 
which denied the veteran's claim of entitlement to benefits 
under 38 U.S.C. § 1151, none of the required elements was 
present.  At the time of the January 1996 RO rating action 
(which as explained in the Introduction became final), the 
evidence then of record did not establish that the veteran 
had any additional disability resulting from the 1957 
procedure to repair a hiatal hernia.  Records from follow-up 
examinations in 1958 and 1959 showed no recurrence of the 
hiatal hernia and no rib separation.  The veteran was 
hospitalized in September 1963, complaining of pain in the 
abdomen, but was found to have no recurrence of the hiatal 
hernia.  In essence, at the time of the January 1996 
decision, there was no competent medical evidence to show 
either that the veteran had a rib disorder, a cardiovascular 
disorder, or any other additional disability claimed to have 
been related to the 1957 surgical procedure.  

The evidence submitted after the January 1996 denial 
similarly does not show the existence of a rib disorder, nor 
does it show the existence of the claimed disorders of the 
lungs, diaphragm, esophagus, stomach, liver, pancreas and 
kidneys.  

A February 1997 consultation for gastro-esophageal reflux 
disease (GERD) conducted by Dr. J.S.M. does report the 
veteran's complaint of left rib pain that the veteran 
"blames on his remote thoracotomy for his hiatal hernia 
repair."  However, this appears to be merely a recitation of 
the veteran's statements and not a medical finding, and as 
such the Board finds that it is not new and material.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  
Moreover, in his diagnosis, Dr. J.S.M. specifically 
attributed the veteran's pain to cramping associated with 
irritable bowel syndrome rather than to  a rib problem as 
claimed by the veteran.

Similarly, September 1999 and April 2000 letters from Dr. 
J.P.B. recounted the veteran's statement that he has had pain 
24 hours a day since the 1957 surgery.  
It is clear that Dr. J.P.B.'s statement is a mere recitation 
of the veteran's account.  Dr. J.P.B. did not provide a 
diagnosis of additional disability related to the 1957 
surgery, nor does he ascribe the veteran's reported pain to 
the 1957 surgery.  

Private x-ray reports from Dr. J.P.B., taken in July 1999 
show only a chronically elevated left hemidiaphragm, which 
was said to be present even prior to the chest surgery.  
Otherwise, the x-rays were negative.  

Moreover, the veteran was afforded a VA hiatal hernia 
examination in September 1999.  The examiner addressed the 
veteran's complaint of pain along the line of his surgical 
incision scar as well as severe pain in his left anterior 
lower ribs and upper shoulder area.  The examiner conducted 
several tests to determine whether the veteran's complaints 
of chest and rib pain were genuine, or whether they were 
exaggerated.  The examiner concluded that there was no 
objective evidence of pain on palpation when the veteran's 
attention was distracted, indicating that the veteran was 
exaggerating his symptoms.  His conclusion was that there 
were no physical findings to support a diagnosis of post-
thoracotomy syndrome.  

In short, many of the veteran's claimed disabilities, which 
did not exist in 1996, do not exist currently.  This evidence 
is therefore not material.  See Villalobos v. Principi, 3 
Vet. App. 450 (1992) [evidence that is unfavorable to the 
appellant is not new and material].

The additionally received evidence does, however, show the 
existence of certain of the disabilities claimed by the 
veteran, most notably a current cardiovascular disorder.  
However, such evidence does not tend to establish a nexus 
between the 1957 surgical procedure and the current 
cardiovascular disorder.  Recent medical reports do not 
address a relationship between the veteran's current 
cardiovascular disability and the surgical procedure decades 
earlier.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Records from Dr. M.M.H. show treatment for severe 
atherosclerotic coronary artery disease, and a coronary 
artery bypass graft, but do not purport to attribute any 
cardiovascular disorder to the veteran's 1957 surgery.  
Likewise, a September 2001 letter from Dr. J.E.C. states that 
he has been treating the veteran for coronary artery disease, 
hypertension, mixed hyperlipidemia and an aortic aneurysm.  
However, no nexus opinion is given.

Reports from Dr. R.W.A. received in January 2000 show 
treatment for a left rotator cuff tear, left AC joint 
arthritis and left medial epicondylitis, also claimed by the 
veteran as attributable to the 1957 surgery.  However, there 
is no opinion purporting to link these conditions to the 
veteran's 1957 surgery.  Accordingly, these medical reports 
do not constitute new and material evidence.

In essence, the only evidence in the veteran's favor emanates 
from the veteran himself.  Numerous statements from the 
veteran which continue to assert the veteran's belief that 
his numerous real or imagined claimed disabilities are linked 
to the 1957 surgical procedure, cannot be considered new and 
material.  It is well established that laypersons without 
medical training, are not competent to comment on medical 
matters such as diagnosis and medical nexus. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."
 

The veteran has argued in several submissions, most recently 
in a November 2004 VA Form 21-4138, that the United States 
Supreme Court case of Brown v. Gardner, 115 S. Ct. 552 (1994) 
is supportive of his § 1151 claim.  In Brown, the Supreme 
Court held that the statutory language of 38 U.S.C.A. 1151 in 
existence at that time (and applicable to this case) simply 
required a causal connection between VA hospitalization and 
additional disability, and that there need be no 
identification of "fault" on the part of VA.  This is true, 
but is does not help the veteran's case.  While Brown v. 
Gardner clearly established that a veteran in a pre October 
1997 case need not establish fault on the part of VA, it does 
not alter the fundamental requirements for a § 1151 claim, 
i.e., that there be additional disability resulting from VA 
treatment.  As discussed above, at the time of the January 
1996 decision, evidence establishing those fundamental 
requirements was not of record, and since that decision, new 
and material evidence has not been received.  

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the January 1996 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has not 
been received and the claim for entitlement to benefits under 
the provisions of 38 U.S.C. § 1151 for residuals of a 
surgical hiatal hernia repair is not reopened. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  In particular, there must be 
competent medical evidence as to the existence of any and all 
claimed disabilities, as well as competent medical evidence 
such indicates that a relationship exists between the claimed 
disability and the 1957 VA surgery.  See Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

New and material evidence not having been received, the claim 
of entitlement to benefits under 38 U.S.C. § 1151 for 
additional disability claimed due to a surgical hiatal hernia 
repair is not reopened.
REMAND

2.  Entitlement to an increased disability rating for a 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.

The veteran is seeking a higher disability rating for his 
service-connected duodenal ulcer.  He essentially contends 
that the symptomatology associated with the disorder is 
greater than contemplated by the current 20 percent rating. 

Factual background

This claim arises from a February 1993 rating decision that 
denied the veteran's claim for an increased rating for his 
duodenal ulcer.  The veteran appealed that denial, and in 
August 1994, the Board remanded the claim for, among other 
things, a VA gastrointestinal examination to be conducted by 
a board-certified specialist, if available.  A VA examination 
was conducted in October 1994; however, the record did not 
contain any documentation showing that the examiner was a 
board-certified specialist.  

In a decision in March 1999, the Board denied the veteran's 
claim of entitlement to an increased disability rating for 
the duodenal ulcer.  The veteran appealed the Board's March 
1999 decision to the Court.  In a November 2000 Memorandum 
Decision, the Court vacated the portion of the Board's March 
1999 decision dealing with this issue and remanded the issue 
to the Board.  The Court specified three reasons for its 
remand.  The Board was instructed to address an August 1998 
hearing request, to afford the veteran a current VA 
examination, and to ensure compliance with the Board's 1994 
remand order that the veteran be examined by a board 
certified specialist, as had been called for in the August 
1994 Board remand.  The Court's specific instructions on the 
third basis for remand state, "On remand, the Board will 
have a full opportunity to ensure that its own 1994 remand 
order is complied with, that any efforts to obtain a board-
certified specialist are noted, and that if one is not 
obtained, the unavailability of such a specialist is 
explained."

The Board remanded this issue in April 2001 to address the 
Court's remand instructions.  As discussed elsewhere in this 
decision, the veteran was scheduled for a personal hearing, 
but he failed to report.  With respect to the matter of a VA 
examination, the Board specifically instructed in its April 
2001 remand that the veteran be examined by a board-certified 
gastroenterologist.  The veteran was examined in June 2002 by 
a VA gastroenterologist.  Indeed, the record contains the 
RO's specific request that the examiner be a "board-
certified gastrointestinal specialist."  However, there is 
nothing in the record to indicate that this request was in 
fact carried out.  While the examination report clearly shows 
that the examiner was a gastroenterologist, it does not show 
that she was board-certified.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.

Accordingly, this issue is again REMANDED to VBA for the 
following:

1.	VBA must obtain documentation showing 
that the gastroenterologist who 
conducted the June 2002 VA examination 
is a board-certified specialist.  Such 
documentation should be associated 
with the claim folder.  VBA should 
document in the claim file all 
attempts to obtain such documentation 
from the examiner.

2.	If such documentation as described in 
item (1) above  cannot be obtained, or 
if such documentation shows that the 
June 2002 VA examiner was not a board-
certified specialist, VBA should 
determine what efforts were undertaken 
to secure a board-certified specialist 
for the examination, and why such 
specialist was unavailable.                                                                                                                                                                                                                                                                     

3.	If neither (1) and (2) can be 
satisfied, the veteran should be 
scheduled for another examination.  
With reference to the August 1994 
Board remand instructions and the 
Court's remand instructions, such 
examination should be conducted by a 
board-certified specialist, if one is 
available.  All efforts to obtain a 
board-certified specialist should be 
noted in the claim file.  If one is 
not obtained, the unavailability of 
such a specialist must be explained.  
The claim folder must be made 
available to the examiner prior to the 
examination.  
?	The examiner is asked to describe 
the current nature and extent of 
impairment attributable to the 
veteran's service-connected ulcer 
disease.  
?	All indicated studies should be 
performed.  
?	The examiner is asked to review the 
claim folder in conjunction with the 
examination, and to indicate on the 
examination report that such review 
was accomplished.

4.  VBA should then accomplish any 
additional development it deems to be 
necessary and readjudicate the claim.  
If the claim remains denied, VBA should 
provide the veteran and his attorney 
with a supplemental statement of the 
case addressing the issue.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


